Order entered October 10, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00430-CR

                           DAVID CARL SWINGLE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 2-06-16

                                         ORDER
       The Court STRIKES the pro se brief received from appellant on October 3, 2013.

Appellant is represented by counsel and is not entitled to hybrid representation. See Rudd v.

State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).


                                                    /s/     DAVID EVANS
                                                            JUSTICE